Case 2:18-cv-00961-JLR Document 20-1 Filed 07/10/19 Page 1of3

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

The Honorable James L. Robart_

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

KATHRYN LISTER, an individual,
NO. 2-18-cv-00961-JLR
Plaintiff
PROPOSED] ORDER GRANTING JOINT
v. STIPULATED MOTION TO EXTEND

, EXPERT DISCLOSURE DEADLINE
HYATT CORPORATION, a Delaware
corporation d/b/a HYATT REGENCY NOTE ON MOTION CALENDAR:
BELLEVUE, July 10, 2019

Defendants.

 

 

ORDER
THIS MATTER having come before the Court on the parties’ Joint Stipulated Motion to
Extend Expert Disclosute Deadline, the Court being fully advised in all matters, and having reviewed
the files and records herein, and finding good cause exists to extend the deadline to disclose expert

witness disclosure/reports under the FRCP 26(a)(2) deadline, it is hereby

[PROPOSED] ORDER GRANTING JOINT STIPULATED Andrews:Skinner, P.S.

MOTION TO EXTEND EXPERT DISCLOSURE 645 Elliott Ave. W., Ste. 350
DEADLINE (2-18-cv-00961-JLR) - 4 Seattle, WA 98119

Tel: 206-223-9248 = Fax: 206-623-9050

 

 
Case 2:18-cv-00961-JLR Document 20-1 Filed 07/10/19 Page 2 of 3

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

ORDERED thatthe deadline to disclose experts/reports under FRCP 26(a)(2) be extended

from July 31, 2019 to August 30, 2019. No other deadlines will be extended absent a showing of good

 

 

cause,
Me
DATED this {\) dayof uty , 2019,
HONORABLE JAMES L. ROBART
Presented by:
ANDREWS « SKINNER, PS.

By _s/ Stephen G_ Skinner

Stephen G. Skinner, WSBA #17317

645 Elliott Ave. W., Suite 350, Seattle, WA 93119
206-223-9248 | Fax: 206-623-9050

Email: Stephen.skinner@andrews-skinner.com
Attomey for Defendant

MAXWELL GRAHAM, PS.

si Rebeccah Graham
Rebeccah Graham, WSBA #20494
Email: rebeccah@maxweileraham.com

Attorney for Plaintiff
[PROPOSED] ORDER GRANTING JOINT STIPULATED Andrews«Skinner, P.S.
MOTION TO EXTEND EXPERT DISCLOSURE 645 Elliott Ave. W., Ste. 350
DEADLINE (2-18-cv-00961-JLR) - 2 Seattle, WA 98119

Tel: 206-223-9248» Fax: 206-623-9030

 

 

 
Case 2:18-cv-00961-JLR Document 20-1 Filed 07/10/19 Page 3o0f3 —

 

 

 

10
ti
12
13
14
15
16
17
18
19
20)
21

22

 

- .. CERTIFICATE OF SERVICE

I hereby certify that on July 10, 2019 I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system which will send notification of such filing to all attorneys of
record. A copy will also be sent via email and US Mail to plaintiff's attorney listed below:

Attorneys for plaintiff:
Rebeccah Graham

Maxwell Graham, PS
536 E, Sunset Way
Issaquah, WA. 98027
rebeccah@maxwellgraham.com

ANDREWS « SKINNER, P.S.

By s/Stephen G, Skinner
STEPHEN G. SKINNER, WSBA #23674
- 645 Elliott Ave. W., Suite 350, Seattle, WA 98119
206-223-9248 | Fax: 206-623-9050
Email: stephen.skinner@andrews-skinner.com

Attorney for Defendant
[PROPOSED] ORDER GRANTING JOINT STIPULATED Andrews-+Skinner, P.S,
MOTION TO EXTEND EXPERT DISCLOSURE 645 Eliott Ave. W., Ste. 350
DEADLINE (2-18-cy-00961-JLR) - 3 Seattle, WA 98119

Tel: 206-223-9248 = Fax: 206-623-9050

 

 
